Citation Nr: 0842818	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  05-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1960 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  The veteran did not have hypertension in service or 
within one year of discharge from service.

2.  The veteran's current hypertension is not related to his 
service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3. 
310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish 
direct service connection, three requirements must be met: 
(1) the existence of a current disability; (2) an injury or 
disease was incurred during active military service; and (3) 
a relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury. That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability. See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) and 
cardiovascular disease, to include hypertension are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
C.F.R. §§ 3.307, 3.309.

In this case, service connection for hypertension cannot be 
established on a direct or presumptive basis because there is 
no evidence of hypertension during service or within one year 
of service.  Indeed, the veteran asserts that the onset of 
his hypertension occurred after the diagnosis of diabetes 
mellitus and is secondary to that service-connected 
condition.

The Board finds that there is no competent and persuasive 
evidence of a nexus between current hypertension and the 
service-connected diabetes mellitus.  The veteran avers that 
a nexus has been established by a January 2004 note from Dr. 
Skaff, the veteran's treating physician.  The note states 
that the veteran was diagnosed with diabetes mellitus in 
October 1991 and hypertension in October 1992.  Erectile 
dysfunction has been present for 12 years.  The note 
concludes that hypertension and erectile dysfunction are both 
more common in diabetics.  Dr. Skaff's note only recites that 
hypertension is more common in diabetics.  He does not opine 
on whether or not hypertension is secondary to diabetes in 
the veteran's specific case.

The October 2003 VA examiner diagnosed the veteran with 
essential hypertension.  Essential hypertension is that which 
has no known cause, as opposed to secondary to other primary 
diseases.  See Dorland's Illustrated Medical Dictionary 909 
(31st ed. 2007).  The June 2008 VA examiner reiterated the 
diagnosis of hypertension and noted that it was not a 
complication of diabetes in this case.  The rationale was 
that there was not enough time for the diabetes mellitus to 
result in diabetic nephropathy.  Furthermore, the veteran did 
not exhibit symptoms of diabetic nephropathy during the June 
2008 VA examination.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's written and oral assertions; however, none 
of this evidence provides a basis for allowance of the claim 
on a direct, presumptive, or secondary basis.  As indicated 
above, the claim turns on medical matters; however, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant and his 
representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Hence, none of the lay assertions in this regard 
have any probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim for service connection 
hypertension, to include as secondary to the veteran's 
diabetes mellitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hypertension, to 
include as secondary to the service-connected diabetes 
mellitus, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


